Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 11 is objected to because of the following informalities:  on line 8, “a latch head” should apparently be – the latch head --.  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clip arms pressing outward against the inner surface of the tower must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 5-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al 8665587.
	Regarding claim 1, Peng et al (front page) discloses a method of operation of a memory module testing system comprising: opening a memory socket 51 to receive a memory module 30, the memory socket attached to a motherboard 60, and the memory socket having a module support tower 53; closing a socket latch 54 at the module support tower, the socket latch configured to secure the memory module to the memory socket by inserting a socket latch tab 542 into a memory module notch 34, and the socket latch having a latch head 544; and attaching a retainer clip 12,18 to the module support tower of the memory socket for securing the socket latch in a closed position, the retainer clip having an upper flange 146 with a portion of the upper flange directly on the latch head, the retainer clip having a lower flange 12 with a portion of the lower flange directly on the motherboard, and the upper flange and the lower flange coupled together with a left clip arm 162 and a right clip arm 162 for forming a flag spring acting as a vibration dampener along a y-axis running from the memory socket to the motherboard for operating in a vibration environment.
Regarding claims 2 and 12, Peng et al discloses attaching the retainer clip 2,18 includes: positioning an upper flange top 146 of the upper flange directly on a bottom side of a latch head bottom side of the latch head 544 of the socket latch 54; and positioning a lower flange bottom of the lower flange 12 against a top side of the motherboard 60, the retainer clip under compression with a clip height less than a latch lock height.
Regarding claims 5 and 15, Peng et al discloses attaching the retainer clip 12,18 includes opening the left clip arm 162 and the right clip arm 162 to have a clip opening width greater than a width of the module support tower 53.

Regarding claim 7, Peng et al discloses testing the memory module 30 includes detecting (by verifying proper function of the memory module) an improper electrical connection between memory module pins (not shown) of the memory module and socket contacts of the memory socket 51.
Regarding claims 8 and 18, Peng et al discloses positioning a right clip arm tip 166 of the right clip arm 162 directly on an inner side of the module support tower 53.

Regarding claims 10 and 20, Peng et al discloses attaching the retainer clip 12,18 includes rotating the retainer clip around a pivot point attached to the lower flange 12.
Regarding claim 11, Peng et al discloses a memory module retainer clip 12,18 comprising: a retainer clip configured to attach to a module support tower 53 of a memory socket 51 of a motherboard 60, the retainer clip further configured for securing a memory module 30 in the memory socket in a vibration environment by holding a socket latch 54 in a closed position, the socket latch configured to secure the memory module to the memory socket by inserting a socket latch tab 542 into a memory module notch 34, and the socket latch having a latch head 544; and wherein: the retainer clip includes an upper flange 146 with a portion of the upper flange directly on a latch head 544 of the socket latch, the retainer clip includes a lower flange 12 with a portion of the lower flange directly on the motherboard, and the upper flange and the lower flange are coupled together with a left clip arm 162 and a right clip arm 162 to form a flat spring acting as a vibration dampener along a y- axis running from the memory socket to the motherboard.
Regarding claim 16, Peng et al discloses the retainer clip 12,18 is configured with the left clip arm 162 and the right clip 162 arm both in direct contact with an inner side of the module support tower 53 for constraining movement along an x-axis, the x-axis extending in parallel with a long axis of the memory socket 51; and the left clip arm and the right clip arm separated by a clip opening with the memory module 30 positioned within the clip opening; the retainer clip configured with the left clip arm and the right clip arm in direct contact with portions of opposite sides of the module support tower for constraining movement along a z-axis perpendicular to the memory module.
. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al.
	It would have been an obvious matter of routine experimentation to configure the left clip arm 162 and the right clip arm 162 of Peng et al for pressing outward against the inner surface of the module support tower 53, as this would not substantially affect the function thereof.
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the clip gap, in combination with the rest of the subject matter of the respective base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833